FIFTH SUPPLEMENTAL DECREE
On October 27, 1947, this Court entered a final decree addressing the entitlement of the United States and the State of California to lands, minerals, and other natural resources underlying the Pacific Ocean offshore of California. United States v. California, 332 U.S. 804, 68 S.Ct. 20, 92 L.Ed. 382 (1947)(per curiam). On January 31, 1966, this Court entered a supplemental decree redefining the federal-state boundary pursuant to the Submerged Lands Act, 43 U.S.C. 1301-1315. 382 U.S. 448, 86 S.Ct. 607, 15 L.Ed.2d 517 (1966)(per curiam). Between 1977 and 1981, this Court issued three additional supplemental decrees further delineating particular portions of the federal-state boundary. 432 U.S. 40, 97 S.Ct. 2915, 53 L.Ed.2d 94 (1977); 439 U.S. 30, 99 S.Ct. 556, 58 L.Ed.2d 267 (1978); 449 U.S. 408, 101 S.Ct. 912, 66 L.Ed.2d 619 (1981). For the purpose of identifying with greater particularity the boundary line between the submerged lands of California and those of the United States, it is ordered, adjudged, and decreed as follows:
1. As against the United States, with the exceptions provided by Section 5 of the Submerged Lands Act, 43 U.S.C. 1313, the State of California is entitled to all lands, minerals, and other natural resources underlying the Pacific Ocean, bounded on the south by the international boundary with the United Mexican States and on the north by the boundary between the States of California and Oregon and an extension thereof, that lie landward of the lines described in paragraph 3 below.
2. As against the State of California, the United States is entitled to all lands, minerals, and other natural resources underlying the Pacific Ocean, bounded on the south by the international boundary with the United Mexican States and on the north by the boundary between the States of California and Oregon and an extension thereof, that lie seaward of the lines described in paragraph 3 below.
3. The federal-state boundary lines, referred to in paragraphs 1 and 2 above, are located as follows:
EXHIBIT A
Location of the Fixed Offshore Boundary Between the United States and California that is Parallel to the Coastline of Mainland California.
*564*565*566*567*568*569*570*571*572*573*574*575*576*577*578*579*580*581*582*583*584*585*586*587*588*589*590*591*592*593*594*595*596*597*598*599*600*601*602*603*604*605*606*607*608*609*610*611*612*613*614*615*616*617*618*619*620*621*622*623*624*625*626*627*628*629*630*631*632*633*634*635*636*637*638*639*640*641*642*643*644EXHIBIT B
Location of the Fixed Offshore Boundary Between the United States and California in the Vicinity of the Farallon Islands.
*645*646EXHIBIT C
Location of the Fixed Offshore Boundary Between the United States and California in the Vicinity of the Channel Islands.
*647*648*649*650*651*652*653*654*655*656*657*658*659*660*661*662*663*664*665*666*667*668*669*670*671*6724. Plane coordinates refer to the Universal Transverse Mercator (UTM). All coordinates are referenced to the North American Datum 1983 (NAD 83), which is equivalent to the World Geodetic System 1984 (WGS 84).
5. Pursuant to 43 U.S.C. 1301(b), upon entry of this decree, the federal-state boundary shall be immobilized at the coordinates provided in paragraph 3 and shall not be ambulatory.
6. The Court retains jurisdiction to entertain such further proceedings, to enter such orders, and to issue such writs as may from time to time be deemed necessary or advisable to give proper force and effect to this decree, or to effectuate the rights of the parties.
*673Proposed U.S./California Boundary